Citation Nr: 1611162	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  08-21 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right ankle disability, including as secondary to the service-connected left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, her daughter and sister


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran had active service from November 1988 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Although the Veteran originally claimed service connection for a right ankle disability, claimed as residuals of a right ankle fracture, she has since clarified that her claim is based on secondary service-connection to her left ankle disability.  See May 2014 Board Videoconference Hearing, pp 3-4, 8, 14.  Therefore, the Board has recharacterized the issue on appeal as reflected on the title page.  

VA law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2015); 38 C.F.R. § 20.707.  Additionally, when two hearings have been held by different Veterans Law Judges concerning the same issue or issues, the law also requires that the Board assign a third Veterans Law Judge to decide that issue or issues because a proceeding before the Board must be assigned either to an individual Veterans Law Judge "or to a panel of not less than three members of the Board."  38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3. 

Under 38 C.F.R. § 20.707, a claimant must be afforded an opportunity for a hearing before all the Board members who will ultimately decide her appeal.  Thus, if the claimant's appeal is assigned to a Board panel, the claimant must be afforded the opportunity for a hearing before every member of the panel that will ultimately decide her case.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).

Here, there is some inconsistency as to whether the Veteran appeared at the November 2011 Board videoconference hearing before a Veterans Law Judge (VLJ).  See February 2012, Board remand.  However, in July 2013, the Board sent the Veteran a letter stating that her November 2011 hearing tape was inaudible and provided her an opportunity to testify at an additional videoconference hearing before a different Acting VLJ in September 2013.  In May, 2014, the Veteran was afforded a third hearing before a VLJ pursuant to 38 C.F.R. § 20.707.  A transcript of the September 2013 and May 2014 hearings have been associated with the Veteran's virtual claims folder.  Although there is no testimony from the scheduled November 2011 hearing, at the May 2014 hearing, the Veteran declined the opportunity for a hearing before every member of the panel that will ultimately decide her case, and agreed to having the decision rendered by the undersigned.  

In August 2015, the Board remanded the matter for additional development.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's right ankle disability is not related to her military service and is not due to or aggravated by the service-connected left ankle disability.


CONCLUSION OF LAW

The Veteran's right ankle disability was not incurred in or aggravated by active military service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in August 2006 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate her claim.  The letter further informed the Veteran of her obligations to provide necessary information to assist in her claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 

In regard to the duty to assist, the Veteran was afforded VA examinations in January 2007 and July 2014.  The January 2007 examiner did not review the case file, so the Veteran was provided another examination in July 2014.  The July 2014 examiner's opinion was inadequate and so in October 2015, the examiner provided an addendum opinion with supporting rationale.  Therefore, the Board finds that the opinion was adequate for adjudication purposes.  Neither the Veteran nor her representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

II.  Service Connection

The Veteran does not contend and the evidence does not suggest that her right ankle disability arose in or is related to service.  Thus, service connection on a direct basis is not warranted.  Rather, the Veteran contends that service connection for a right ankle disability is warranted as secondary to her current service-connected left ankle disability.

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2015) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2015).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

A March 2009 treatment record from Dr. W.D.S. indicates that the Veteran complained of pain and swelling of her left ankle which made it difficult to walk.  Dr. W.D.S. noted that the Veteran's previous x-rays were negative and that the Veteran had a normal gait.  Dr. W.D.S. noted that the Veteran had no soft tissue swelling, obvious deformity or tenderness upon examination of the left ankle.  
An April 2009 MRI of the Veteran's right ankle indicates that the Veteran had a 1 centimeter bone cyst and a 1 centimeter enchondroma.  Dr. W.D.S. noted that "[t]hese are benign findings with no associated marrow edema."  Degenerative spurring was present, but no evidence of acute osseous abnormality or significant degenerative changes.  

A June 2009 treatment record from Dr. W.D.S. indicates that the Veteran complained of right ankle pain and reported that she had fractured her ankle 15 years prior.  An examination of the left ankle revealed no soft tissue swelling; no obvious deformity; no tenderness about the medial malleolus; no pain with active and passive motion; and no obvious instability or swelling.  

Treatment records from Physicians' Total Rehab indicate that the Veteran complained of pain in both of her ankles, which made it difficult to walk.  The Veteran also reported that she had a history of fractures to both of her ankles and resultant right ankle pain due to altered gait pattern.  An MRI of the right ankle revealed a bone cyst and degenerative spurring and the left ankle revealed a subchondral cyst within the navicular bone.  An antalgic gait pattern on the right was noted when the Veteran did not use an assisted device.  Physical therapy three times a week was recommended. 

In March 2011, the Veteran was afforded a VA examination for her service-connected left ankle disability.  The Veteran reported symptoms of weakness, stiffness, swelling, giving way, tenderness, pain and lack of endurance.  She reported that her flare-ups occur up to 10 times per day and are at a severity level of 10.  An x-ray revealed calcaneal osteophytes, but no indication of a malunion to os calcis on the left.  

In a November 2013 correspondence, Dr. L.C. wrote that the Veteran had a history of repeated factures to both of her ankles during service.  She stated that the Veteran suffers from chronic pain, swelling and stiffness in both ankles.  Dr. L.C. stated that the Veteran's right ankle revealed hypertrophic changes along the distal fibula.  She opined,

I can definitely say that her current bilateral ankle conditions stem from the previous repeated trauma to both as evidenced by the x-ray films and the physical exam.  However, I cannot definitely state that the right ankle condition occurred or came about from the service connected left ankle condition.  It is possible that the left ankle condition contributed in part to the right ankle condition given the fact that the left ankle appears to more significant and that likely patient bore more weight on the right ankle to offset the pain.

At a May 2014 videoconference Board hearing, the Veteran testified that she had been unstable due to her bilateral ankle disability and suffered two falls the previous couple of months.  She testified that she favors her right ankle due to the pain from the left ankle and it causes her to put too much pressure on her right ankle.  The Veteran's daughter testified that the Veteran has trouble walking and often has to take breaks when walking any considerable distance.  She testified that her mother's ankle swells, she expresses that she is in pain and cannot stand at times.  The Veteran's sister also testified that the Veteran has difficulty walking and stumbles when walking.  She testified that the Veteran's ankle sometimes gives out on her and she falls.  

The Veteran was afforded a VA examination in July 2014 where the examiner noted that the Veteran fractured her right ankle three times, in January 1991, the later 1990's and in April 2007.  The Veteran reported that she has daily flare-ups of pain, which last for 1 to 2 hours, which are aggravated by walking and alleviated with pain medication and elevation.  The examiner noted that the Veteran's right ankle x-ray results revealed a large plantar calcaneal spur with posttraumatic chanced of mild severity.  There was no loose body joint, acute fracture, dislocation or abnormal soft tissue calcifications.  

The examiner opined that it was less likely than not that the Veteran's right ankle disability was incurred in or was caused by service.  The examiner noted that the Veteran's service treatment records were silent for any injuries to the right ankle and there was no evidence of chronicity.  The examiner further opined that it was less likely than not the Veteran's right ankle disability was due to or the result of the Veteran's service-connected left ankle disability.  He reasoned that the Veteran's service-connected left disability was not significant enough to warrant any condition to the right ankle.  He further opined that the Veteran's right ankle disability was not aggravated by the service-connected left ankle.  He reasoned that the Veteran's service-connected left ankle disability "is not an [aggravating] element" to the Veteran's right ankle claims.  

Since the examiner did not adequately address the theory of secondary service connection, based on aggravation, the Board remanded the matter for an addendum opinion.  

In an October 2015 addendum, the examiner opined that the Veteran's right ankle was less likely than not proximately due to or the result of the Veteran's service-connected left ankle disability.  In support of the opinion, the examiner stated that the Veteran's service-connected left ankle disability was not significant enough to warrant any condition to the right ankle, including problems due to an altered gait.  The examiner referenced a normal July 2014 x-ray examination report of the Veteran's left ankle.  He stated that he disagreed with the June 2009 private treatment record from Physician's Total Rehabilitation which stated that the Veteran had an altered gait.  He also stated that Dr. L.C.'s November 2013 correspondence "avoided making a commitment to the question [,] but backs up [his] opinions that it cannot be shown that [the Veteran's] right ankle problems were from her left ankle condition."  

Based on the foregoing, the Board finds the July 2014 and October 2015 addendum opinions to be of significant probative value.  The examiner provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion).  As such, the Board is satisfied that the VA examiner duly considered all salient evidence, both clinical and lay.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that greater reliance may be placed on an opinion rendered by an examiner who is fully informed of the pertinent factual premises (i.e., history) of the appeal).  The examiner addressed the Veteran's complaints, but found that the Veteran's left ankle disability was not causing or aggravating her right ankle disability.  

The Board notes that the examiner referenced the Veteran's post-service right ankle injuries in his analysis as support for his opinion.  In that regard, he states that the Veteran's "ankle claims were incurred after military service" and "the [Veteran's] three post military right ankle fractures would make it impossible to state that her left ankle condition caused any problems with her right ankle."  Although this statement appears to attach some significance to the fact that the Veteran's right ankle injuries occurred post service, rather than during service, as the basis for a negative nexus opinion, the Board finds that the examiner's inclusion of the Veteran's lack of altered gait and normal x-rays in his opinion provides the necessary information to attach probative value to his opinion.  The examiner's notation of the lack of altered gait is corroborated by Dr. W.D.S.' 2009 treatment notes which indicate a normal gait, but is contrary to the Physicians' Total Rehab treatment records which indicate an antalgic gait.  Medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

Conversely, the Board finds that Dr. L.C.'s opinion is of little probative value.  First, Dr. L.C. bases her opinion on an inaccurate factual background.  In that regard, Dr. L.C. incorrectly states that the Veteran injured both of her ankles during service.  However, as the service treatment records indicate and the Veteran confirms, she only injured her left ankle during service.  Second, Dr. L.C. indicates that "she cannot definitely state that the right ankle condition occurred or came about from the service connected left ankle condition."  This opinion falls short of the "at least as likely as not" standard required for successful service connection claims.  Finally, Dr. L.C. states that, "[i]t is possible," that the left ankle contributed to the Veteran's right ankle.  Again, the standard is not one of possibility, but rather, one of probability.  The evidence must show a probability of 50 percent or more that the Veteran's service-connected left ankle disability caused or aggravated her non-service-connected right ankle disability.  

The Board has considered the Veteran's statements regarding the etiology her right ankle disability.  A Veteran is competent to report symptoms that she experiences at any time because this requires only personal knowledge as it comes to her through her senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not asserted, nor has the evidence shown, that she is qualified and/or competent to give a medical opinion regarding a diagnosis or the etiology of her right ankle disability.  As indicated by the medical evidence, an x-ray or MRI is used to confirm or deny such a diagnosis and therefore the source of the Veteran's symptoms are not something observable by the naked eye.   

The Board is not categorically dismissing the Veteran's lay statements.  Rather, the Board finds the statements have less probative value than the VA examiner who has medical experience and training and who relied on sound medical principles in the opinion and reasoning.

Similarly, the Board acknowledges the Veteran's daughter and sister's statements regarding their observations of the Veteran's challenges with her right ankle disability.  They are able to make such observations and relay them to the Board.  However, neither has asserted that they are qualified to offer a medical opinion regarding the etiology of the Veteran's right ankle disability.  The issue before the Board is the etiology of the Veteran's right ankle disability and not the severity of the Veteran's right ankle disability.  Their statements speak more to the level of severity of the Veteran's right ankle disability.  Therefore, the Board does not any probative value to the Veteran's daughter and sisters statements.  

Given that the Board has found the unfavorable July 2014 and October 15 addendum opinions to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2014).
ORDER

Entitlement to service connection for a right ankle disability, including as secondary to service-connected left ankle disability, is denied.



______________________________               ______________________________
                  K. PARAKKAL                                     MICHAEL J. SKALTSOUNIS
              Veterans Law Judge                                     Acting Veterans Law Judge
         Board of Veterans' Appeals                             Board of Veterans' Appeals



________________________________
MICHAEL A. PAPPAS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


